UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1034


JOY NEWSOME,

                      Plaintiff – Appellant,

          v.

THOMPSON CHILD & FAMILY FOCUS; KRIS PARKER,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:11-cv-00064-GCM)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joy Newsome, Appellant Pro Se. Kimberly Ann Bierenbaum, Stacy
Kaplan Wood, PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joy    Newsome       appeals       the   district     court’s      order

dismissing with prejudice her employment discrimination action

for noncompliance with a court order.                  A plaintiff’s failure to

comply with the federal procedural rules or an order of the

court may warrant involuntary dismissal.                 Fed. R. Civ. P. 41(b).

We   review    a    district      court’s    dismissal    under    Rule   41(b)      for

abuse of discretion.              Ballard v. Carlson, 882 F.2d 93, 95-96

(4th   Cir.    1989).        We   have   reviewed      the   record     and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             See Newsome v. Thompson Child & Family

Focus,   No.       3:11-cv-00064-GCM        (W.D.N.C.    Dec.     20,   2011).       We

dispense      with    oral     argument      because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                             2